Citation Nr: 0027380	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-11 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs






ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1943 to September 
1957.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the RO.  



FINDING OF FACT

The appellant's claim of service connection for the cause of 
the veteran's death is plausible and capable of 
substantiation.



CONCLUSION OF LAW

The appellant has submitted evidence of a well-grounded claim 
of service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1310, 5107(a), 7104 (West 1991 & 
Supp. 2000);  38 C.F.R. §§ 3.303, 3.312 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the appellant contends that service connection 
for the cause of the veteran's death is warranted because, 
during service, he developed heart disease that caused his 
eventual demise.  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  Only when that initial burden has been 
met does the duty of the Secretary to assist such a claimant 
in developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a question of medical diagnosis or causation, 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of: (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease. Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991 & Supp. 2000;  38 C.F.R. § 3.312 
(1999).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000);  38 C.F.R. § 3.303 (1999).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

A careful review of the record reflects that the veteran died 
in April 1991.  At that time, he was service connected for 
Bell's palsy, rated as 10 percent disabling, and for an 
anxiety reaction, rated as noncompensably disabling.  

The Board notes in this regard that the veteran's claim of 
service connection for hypertensive cardiovascular disease 
had been denied in a March 1958 rating decision and a claim 
of service connection for residuals of frostbitten feet had 
been denied in a May 1988 rating decision.  Nonetheless, a 
claim of service connection for the cause of death is treated 
as a new claim, regardless of the status of adjudication of 
service-connected-disability claims brought by the veteran 
before his death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995); 38 C.F.R. § 20.1106 (1999).  

The Certificate of the Death indicates in this case that the 
immediate cause of the veteran's death was that of cardiac 
arrhythmia due to or as a consequence of coronary 
arteriosclerosis.  Other significant conditions contributing 
to the veteran's death were identified as being cholecystitis 
and aortic arteriosclerosis.  

A careful review of the service medical records shows that 
the veteran had exhibited elevated blood pressure readings 
ranging from 142/90 to 169/96 during his extensive period of 
military duty.  

The post-service medical evidence includes records referable 
to VA examinations conducted shortly after the veteran's 
discharge.  In connection with an examination performed in 
December 1957, it was recorded in hand that the veteran had 
hypertensive cardiovascular disease.  

In a statement dated in  February 1958, the VA doctor noted 
that an EKG in December 1957 showed definite left ventricular 
hypertrophy.  The examiner added that there was a 
relationship between the blood pressure readings and the EKG 
findings, in spite of a normal x-ray of the heart in December 
1957.

Private medical records from 1983 indicate that the veteran 
had a history of chronic atrial fibrillation and hypertension 
and that he was evaluated for chest pain in July 1982.  

The veteran was hospitalized in October 1983 for complaints 
of right-sided headache, listlessness and numbness in the 
right fingers.  Discharge diagnosis was that of coronary 
artery disease  and atrial fibrillation with slow ventricular 
response.  

Medical records from 1990 show assessment of hypertension and 
arteriosclerotic heart disease with pacemaker in place in 
November 1988.  

Although in no way conclusive, the Board finds the medical 
evidence prepared short after veteran's period of service 
indicating that he had a heart disability does provide a 
plausible basis to well grounded the appellant's claim.  

In this regard, it pertinent to note that the RO does not 
appear to have addressed this probative medical in connection 
with its de novo review of the appellant's claim of service 
connection for the cause of the veteran's death.  



ORDER

As the claim of service connection for the cause of the 
veteran's death is well grounded, the appeal to this extent 
is allowed, subject to further action, as discussed 
hereinbelow.  



REMAND

In order to fulfill VA's duty to assist, the RO should 
undertake to obtain copies of all outstanding medical records 
referable to treatment rendered the veteran for his 
hypertension or heart disease since the time of his discharge 
from service.  This should include any hospital reports 
referable to treatment received by the veteran immediately 
prior to his demise.  38 U.S.C.A. § 5107(a) (West 1991 & Supp 
2000).  

In light of the foregoing, the Board REMANDS this case to the 
RO for the following actions:

1.  The RO should take appropriate action 
to contact the appellant in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who have treated the 
veteran for his hypertension and heart 
disease since the time of his discharge 
from service in 1957.  After obtaining 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of all pertinent treatment 
records identified by the appellant in 
response to this request.  A VA clinical 
should be obtained in this regard.  All 
the medical records should be associated 
with the claims folder.  

2.  Following completion of the 
development requested hereinabove, the RO 
should once again review the pending 
claim.  All indicated development to 
assist the appellant must be taken in 
this regard.  Due consideration should be 
given to the pertinent law and 
regulations, and the indicated Court 
decisions.  If any benefit sought on 
appeal is not granted, the appellant and 
her representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The appellant need take no action until she is further 
informed, but she may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 



